Memorandum: We conclude that Supreme Court properly dismissed the petition in this CPLR article 78 proceeding seeking to compel the Onondaga County Deputy Sheriffs Benevolent Association, Inc. (respondent) to make available to petitioner "the corporate books, records, papers and contracts, including minute books, any and all cancelled checks, bills, bank statements, vouchers, correspondence, and any other documents or data which deal in any way with any entry on the books and records of said corporation”. The record establishes that respondent complied with the disclosure and inspection requirements of N-PCL 621 by making its financial records available to petitioner, as required by the statute (cf., Matter of Crane Co. v Anaconda Co., 39 NY2d 14). Further, respondent made available to petitioner the *1049minutes of its monthly meetings. Significantly, petitioner failed to avail himself of the opportunity to review those records and minutes. We also conclude that petitioner’s request is overly broad in scope (see, Matter of Tatko v Tatko Bros. Slate Co., 173 AD2d 917, 919; see generally, King v Morris, 57 AD2d 530).
Additionally, petitioner has failed to show entitlement under common-law principles to the financial records and documents he seeks. The petition alleges nothing more than a disagreement with respondent’s officers regarding the expenditure of some of respondent’s funds. That allegation provides no justification for granting the broad document inspection that petitioner seeks. (Appeal from Judgment of Supreme Court, Onondaga County, Nicholson, J. — CPLR art 78.) Present— Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.